        Case 1:19-mj-00306-RMM Document 1-1 Filed 12/07/19 Page 1 of 2


                                   STATEMENT OF FACTS

This narrative is being written by Officer Christopher Denton. I have been employed by the
Washington MPD for 6 years and I am currently assigned to the NSID Gun Recovery Unit (GRU).
GRU is a specialized unit that concentrates on investigating and arresting individuals possessing
illegal firearms within D.C. On a daily basis, as a member of GRU, I have observed and made
contact with numerous individuals who have possessed illegal firearms. Through training and
experience, I am aware of several traits on how individuals, possessing illegal firearms, attempt to
discreet and hide illegal weapons.

On Friday, December 6, 2019, members of the NSID GRU were on patrol in the Sixth District in
PSA 601 at approximately 1600 hours. Members were in casual attire with external vests and
“police” identifiers.

Officers Daniel Tipps (driver), Denton (front passenger) and FBI Special Agent Benjamin Fulp
(driver side rear passenger) were operating a silver unmarked Chevrolet Impala. Officers John
Bewley (driver), Herman Kelly (front passenger), Wilfredo Guzman, (driver side rear passenger),
and FBI Special Agent Peter Green were operating a white Chevrolet Impala.

Officers were patrolling in the area known as Kenilworth, specifically the Kenilworth Parkside
Apartment Community. GRU officers are familiar with the Kenilworth apartment complexes from
previous firearm recoveries as well as violent gun related offenses. Two weeks prior, MPD
officers responded to a shooting in the 4500 block of Quarles (CCN 19208867). Officers received
information about individual(s) in possession of firearms in the Kenilworth Parkside Community
(4400 – 4500 block of Quarles Street), to include social media posts.

Officer Tipps drove his vehicle northbound in the 4400 block of Quarles Street NE, while Officer
Bewley drove his vehicle northbound in the 4500 block of Quarles (east alley). When Officer
Denton entered the east alley adjacent to 4403 Quarles Street Northeast, officers observed a group
of individuals standing next to parked vehicles. As officers continued to drive through the alley,
the Defendant (identified verbally as CARROLL, Juamal) looked towards the officers and
immediately stepped away from the group and walked to the rear of a parked vehicle, in the
opposite direction of the officers.

Officers exited the vehicle and began to speak with members of the group. Upon observing
Defendant Carroll walking away from the group after observing police, Officer Denton approached
Defendant Carroll. As Officer Denton approached Defendant Carroll, he observed Defendant
Carroll’s eyes widen and quickly glance the opposite way, as if looking to flee. Officer Denton
inquired whether Defendant Carroll had a gun.

Defendant Carroll turned his back to Officer Denton and lifted his jacket and shirt, showing the
back of his waistband. As Defendant Carroll lifted his jacket, he reached with his right hand and
made what appeared to be a stuffing motion in the front of his waistband—with his back still turned
to Officer Denton. Officer Denton heard a sound consistent with Defendant Carroll stuffing an
object down his pants. Officer Denton then stepped closer to Defendant Carroll at which point
Defendant Carroll began to run westbound through the rear yards of 4400 Ponds Street Northeast.
Within seconds of Defendant Carroll taking flight, Officer Denton observed him drop a firearm
onto the ground adjacent to 4400 Ponds Street Northeast. Officer Denton immediately announced
that he had observed a gun over the NSID operations channel. FBI Special Agent Fulp, who was
        Case 1:19-mj-00306-RMM Document 1-1 Filed 12/07/19 Page 2 of 2


right behind Officer Denton, immediately discovered the firearm in the location where Officer
Denton had announced observing the gun being dropped. Officer Denton continued to run behind
Defendant Carroll, running westbound in the 4400 block of Ponds. Defendant Carroll continued
running, eventually fleeing behind houses in the 4400 block of Douglas Street Northeast where he
removed his grey jacket. Officer Denton, keeping sight of the Defendant, continued to voice his
location.

Officer Denton ran behind Defendant Carroll into the side yard of 4503 Douglas Road, where
officers located the Defendant hiding beneath a vehicle. Search incident to arrest, officers
discovered a clear plastic bag containing 6 cartridges of .38 caliber ammunition in Defendant
Carroll’s right front pants pocket.

While on scene, the defendant stated to officers that he had just served a prison sentence greater
than 8 years. While speaking to his mother on scene over a speakerphone, Defendant Carroll stated
that police came through looking for guns, so he ran.

DC Fire Engine #17 arrived on scene to examine Defendant Carroll, who advised officers that he
had a pre-existing shoulder injury. Defendant Carroll refused treatment by DC FEMS and was
transported to the Sixth District for processing.

Later, the firearm was learned to be a Colt .38 caliber revolver, model MFG, serial number 811273.
The firearm was fully loaded with six rounds in the cylinder. The firearm is a six shot revolver.
Colt .38 caliber revolvers are manufactured in Connecticut therefore it traveled through interstate
commerce to Washington D.C. Likewise, no ammunition is manufactured in Washington, D.C.

A criminal history check of Defendant Carroll confirmed that the defendant has a prior felony
conviction in the United States District Court for the District of Maryland for Hobbs Act Robbery
and Using and Brandishing a Firearm in Relation to a Crime of Violence, docket number 8:11-cr-
307 (DKC), which is punishable by more than a year in prison and for which Defendant Carroll is
currently on supervised release.


                                      _______________________________________
                                      OFFICER CHRISTOHER DENTON
                                      METROPOLITAN POLICE DEPARTMENT



Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this _____ day of _________, 2019.



                                             _______________________________
                                             ROBIN M. MERIWEATHER
                                             U.S. MAGISTRATE JUDGE
